806 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald LEE, Appellant,v.David QUEEN, U.S. Attorney;  Paul Falconer, U.S. ChiefProbation Officer, in their individual andofficial capacities, Appellee.
No. 86-7233.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 10, 1986.Decided Dec. 1, 1986.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, District Judge.  (C/A No. 86-342-H)
Reginald Lee, appellant pro se.
D.Md.
AFFIRMED.
Before HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record from the district court's opinion disclosed that this appeal from its order dismissing appellant Lee's complaint is without merit.  Lee has not presented any evidence that the parole board would rely on the discredited allegations.  Bloodgood v. Garraghty, 783 F.2d 470 (4th Cir.1986).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Lee v. Queen, C/A No. 86-342-H (D.Md., July 25, 1986).


2
AFFIRMED.